Exhibit 10.2


[Letterhead]


Private and Confidential
September 30th 2019
Jonathan Myers
RELOCATION ASSISTANCE
Dear Jonathan:
This letter confirms an extension of certain relocation assistance in connection
with your employment with Avon Cosmetics Limited, a wholly owned subsidiary of
Avon Products, Inc. (collectively for purposes of this letter, “Avon”). This
letter is an update to the offer letter dated 20 June 2017 that you previously
received and serves to confirm that the relocation housing allowance described
in that letter has been extended for an additional year, through February 28th
2020, subject to you remaining actively employed by Avon.


The items in this letter do not create a contract of employment, but simply seek
to confirm the conditions that pertain to your relocation assistance. In the
event of any change in circumstances, or additional matters not known at this
time, Avon reserves the right to make adjustments to this letter.


For the avoidance of doubt, all other terms of your contract of employment
remain unchanged and in effect.


Sincerely,


/s/ Kay Nemoto____________
Kay Nemoto Senior Vice President, Chief Strategy and Human Resources Officer


ACKNOWLEDGEMENT AND ACCEPTANCE


I hereby agree to and accept the foregoing terms and conditions. I understand
that Avon’s policies are subject to amendment and change as deemed appropriate
by Avon.






_______________________ _____________
Jonathan Myers Date

